Citation Nr: 1452373	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for supranuclear palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran died in late 2011, during the pendency of this appeal of entitlement to service connection for supranuclear palsy.  Within a year of the Veteran's death, his spouse requested that VA substitute her as the appellant in this appeal.  In August 2012, the RO granted the request for substitution by letter.  Accordingly, the Veteran's spouse is the Appellant in this case and has been properly substituted for the purposes of the service-connection claim pending at the time of the Veteran's death.  38 U.S.C.A. § 5121A.

In November 2011, the Appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child), which is interpreted as a claim for dependency and indemnity compensation (DIC) as well as claims for death pension and accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002).; see Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992).  

The electronic claims processing system contains additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an April 2013 rating decision, the RO denied entitlement to service connection for cause of death.  A notice of disagreement is not of record and the Board does not have jurisdiction of the issue.  However, the Appellant, through her representative, has argued entitlement.  See October 2014 Appellate Brief.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's supranuclear palsy was related to in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for supranuclear palsy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Appellant's claim for accrued benefits for service-connected supranuclear palsy is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Appellant contends that the Veteran's supranuclear palsy resulted from in-service herbicide exposure during his service in Vietnam.  See August 2010 Statement; September 2012 Substantive Appeal.  The claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309(e).  Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service.  38 C.F.R. § 3.307(a)(6).

In June 2010, a private physician diagnosed the Veteran as having progressive supranuclear palsy.  He noted that although the Veteran had not been diagnosed as having Parkinson's disease, supranuclear palsy is "a Parkinsons-like disorder."  September and October 2010 (date approximated) Parkinson's Disease Disability Questionnaire.

In a June 2013 letter, the Veteran's private family physician (Dr. P.S.) observed that "supranuclear palsy is a form of Parkinson's Disease."  He identified supranuclear palsy as a degenerative Parkinsonian syndrome-"there is no question that supranuclear palsy is a form of Parkinson's disease"-and associated the disorder with herbicide exposure during the Veteran's service in Vietnam.  The private physician's statements are based on medical principle as well as his treatment of the Veteran prior to the Veteran's death in  2011.

Because the Veteran served in the Republic of Vietnam, see Form DD 214, he is presumed to have been exposed to herbicides during service.  Further, because VA associates Parkinson's disease with exposure to certain herbicide agents and because the Veteran's supranuclear palsy has been categorized as a form of Parkinson's disease, the Veteran's supranuclear palsy is entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).

With resolution of the benefit of the doubt in the Appellant's favor, the Veteran was diagnosed as having a form of Parkinson's disease, which relates to herbicide exposure in service.  Service connection for supranuclear palsy is granted.  See 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 


ORDER

Service connection for supranuclear palsy is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


